[Cite as State ex rel. Ostrowski v. Park, 2012-Ohio-4813.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                                       :     JUDGES:
STATE EX REL. CHAD A.                                  :     Patricia A. Delaney, P.J.
OSTROWSKI                                              :     William B. Hoffman, J.
                                                       :     Julie A. Edwards, J.
                                      Relator          :
                                                       :     Case No. 2012 CA 00121
-vs-                                                   :
                                                       :
                                                       :     OPINION
HONORABLE DIXIE N. PARK

                                Respondent




CHARACTER OF PROCEEDING:                                      Writ of Procedendo Complaint

JUDGMENT:                                                     Writ Issued

DATE OF JUDGMENT ENTRY:                                       October 15, 2012

APPEARANCES:

For Relator                                                   For Respondent

CRAIG T. CONLEY                                               JOHN D. FERRERO
604 Huntington Plaza                                          Prosecuting Attorney
220 Market Avenue South                                       Stark County, Ohio
Canton, Ohio 44702
                                                              BY: ROSS RHODES
                                                              Assistant Prosecuting attorney
                                                              Chief of the Civil Division
                                                              110 Central Plaza South, Suite 510
                                                              Canton, Ohio 44702
[Cite as State ex rel. Ostrowski v. Park, 2012-Ohio-4813.]


Edwards, J.

        {¶1}     Relator, Chad Ostrowski, has filed a Complaint in Procedendo requesting

this Court order the trial court to lift a stay in the underlying adoption petition.

Respondent has filed a Motion to Dismiss.

        {¶2}     Relator filed a Petition for Adoption in the trial court which the trial court

stayed pending the resolution of a motion for visitation in the Stark County Court of

Common Pleas, Juvenile Division.                    Respondent argues a stay of the adoption

proceedings is warranted based upon the Supreme Court’s holding in In re Adoption of

Pushcar, 110 Ohio St.3d 332, 2006-Ohio-4572.                      Relator in turn argues the

Respondent’s reliance on Pushcar is misplaced. For the following reasons, we agree

with Relator and grant the requested Writ of Procedendo.

        {¶3}     “A ‘writ of procedendo is appropriate when a court has either refused to

render a judgment or has unnecessarily delayed proceeding to judgment.’” State ex rel.

CNG Fin. Corp. v. Nadel, 111 Ohio St.3d 149, 2006-Ohio-5344, 855 N.E.2d 473, ¶ 20,

quoting Weiss, 84 Ohio St.3d at 532, 705 N.E.2d 1227.

        {¶4}     “[T]he requirements for a writ of procedendo are met if a judge

erroneously stays a proceeding.” State ex rel. Charvat v. Frye, 114 Ohio St.3d 76, 2007-

Ohio-2882, 868 N.E.2d 270, ¶ 15. Consequently, “a writ of procedendo will issue to

require a court to proceed to final judgment if the court has erroneously stayed the

proceeding.” State ex rel. Watkins v. Eighth Dist. Court of Appeals (1998), 82 Ohio

St.3d 532, 535, 696 N.E.2d 1079.” State ex rel. Sawicki v. Lucas Cty. Court of Common

Pleas, 126 Ohio St.3d 198, 200, 931 N.E.2d 1082, 1086 (2010).
Stark County App. Case No. 2012 CA 00121                                               3

       {¶5}   The Supreme Court in Pushcar held, “[W]hen an issue concerning the

parenting of a minor child is pending in the juvenile court, a probate court must refrain

from proceeding with the adoption of that child.” Pushcar at 334. In the instant case,

the proceeding pending in the Juvenile Court is a Complaint for Visitation. According to

the Complaint for Visitation, paternity has already been established. The subject of the

case in Pushcar was the establishment of paternity and not merely visitation. The

establishment of paternity is a necessary element of an adoption case which is why a

stay was necessary in Pushcar. Here, the same adoption prerequisite does not exist.

       {¶6}   Subsequent to its holding in Pushcar, the Supreme Court noted that the

term “parenting” as used in Pushcar was synonymous with “parentage.” In re G.T.B.

128 Ohio St.3d 502 (2011), at FN2. Parentage clearly refers to the establishment of

paternity.

       {¶7}   We find, Pushcar stands for the proposition that a stay must be imposed

only where parentage is at issue. Because parentage has been established in this case

the trial court erred in imposing a stay.
Stark County App. Case No. 2012 CA 00121                                             4


      {¶8}    We grant the writ of procedendo and order the trial court to proceed with

the adoption case forthwith.




By: Edwards, J.

Delaney, P.J. and

Hoffman, J. concur

                                                  ______________________________



                                                  ______________________________



                                                  ______________________________

                                                              JUDGES

JAE/ads0905
[Cite as State ex rel. Ostrowski v. Park, 2012-Ohio-4813.]


                 IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE EX REL. CHAD A.
OSTROWSKI                                                :
                                                         :
                                          Relator        :
                                                         :
                                                         :
-vs-                                                     :       JUDGMENT ENTRY
                                                         :
HONORABLE DIXIE N. PARK                                  :
                                                         :
                                   Respondent            :       CASE NO. 2012 CA 00121




       For the reasons stated in our accompanying Memorandum-Opinion on file, a Writ of

Procedendo is issued. The stay imposed by the trial court is lifted. Costs are waived.




                                                             _________________________________


                                                             _________________________________


                                                             _________________________________

                                                                          JUDGES